Citation Nr: 1803815	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  12-27 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss of use of the right eye.


REPRESENTATION

Veteran represented by:	Stacey-Rae Simcox, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to special monthly compensation based on right eye blindness.

In August 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the competent medical evidence of record shows that Veteran's loss of use of his right eye is due to his service-connected residuals of right eye injury with corneal scars and retained foreign bodies.


CONCLUSION OF LAW

The criteria of entitlement to SMC under 38 U.S.C.A. § 1114 (k) for loss of use of the Veteran's right eye have been met.  38 U.S.C.A. §§ 1114 (k), 5107 (West 2014); 38 C.F.R. § 3.350 (a)(4) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Loss of use or blindness of one eye, having only light perception, for the purposes of SMC, will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet is considered of negligible utility.

The Veteran received a private opinion from Dr. J. R. of Diagnostic Clinic in July 2009.  Dr. J. R. noted that examination results revealed scarring of the cornea in the right eye.  Glare testing indicated that the Veteran's vision decreased to 20/100 on low setting, 20/400 on medium setting, and less than 20/400 on high setting.  Dr. J. R. opined that the Veteran was "essential blind in the right eye" because of the trauma that left him with corneal scarring, retained metallic foreign bodies, glare, and light scatter.

The Veteran appeared for a VA eye examination in April 2010.  The examiner noted that the Veteran's uncorrected distance vision was 20/200 in the right eye.  His best corrected distance vision was 20/50 and best corrected near vision was 20/200.  In terms of distance vision, the examiner noted that the Veteran was able to perceive light with direction with the use of the opaque pupil contact lens in the right eye.  As it relates to near vision, the Veteran was unable to see the near card with the use of the opaque pupil contact lens.  Glare testing in the right eye with best correction revealed vision worse than 20/400.  The Veteran's pupils were equally round and reactive to light.  Fields were full to finger counting.  
The examiner opined that the Veteran's right eye vision was significantly reduced in bright lights and during glare testing.  The examiner further opined that the most effective treatment to reduce the glare symptoms was a contact lens with an opaque pupil, which completely blocked the vision in the Veteran's right eye.  
The Veteran's VA examiner provided an addendum statement in June 2010.  The examiner noted that the Veteran was not blind or legally blind in the right eye, although the use of the opaque contact lens blocked the vision in his right eye to, at least, light perception.  However, the examiner opined that the Veteran could not be deemed blind nor legally blind due to the effects of using the contact lens.  

The examiner further noted that the glare and light scatter effect caused by the Veteran's corneal scarring affected the vision in his right eye.  The only treatment plan that the VA had to offer was fitting the Veteran with a contact lens with an opaque pupil to decrease the glare; however, this contact lens consequently blocked the vision in the Veteran's right eye.  

The Veteran appeared for a private examination with Dr. W. C. of the Eye Institute of West Florida in September 2014.  The physician noted that the Veteran's visual acuity with correction was limited to hand motions, which pinholed with no improvement.  

The Veteran appeared for an eye examination with Dr. J. R. in June 2016.  The examiner noted that the Veteran was blind in the right eye, was unable to recognize test letters at one foot or closer, and was unable to perceive objects, hand movements, or count fingers at three feet without the use of the contact lens.

With the use of the contact lens, Dr. J. R. noted that the Veteran was blind in the right eye and limited to light perception only.  Likewise, he was unable to recognize test letters at one foot or closer and was unable to perceive objects, hand movements, or count fingers at three feet.  Dr. J. R. opined that the contact lens was medically necessary, as the contact lens prevented the Veteran's severe glare symptoms and pain.

In an August 2016 lay statement, the Veteran stated that he endured sharp and intense pain, which led to debilitating headaches, when light entered his right eye.  In order to prevent light from entering, the Veteran stated that he often kept his right eye closed or used an eye patch.  The Veteran reported that his physician recommended a custom contact lens in 2009.  The contact lens was designed to block light and improve his glare symptoms.  Although the contact lens rendered him blind in his right eye while in place, the Veteran stated that the lens eliminated his exposure to the light.  

The Veteran testified at a hearing in August 2016.  He stated that the contact lens helped to eliminate any light from entering his right eye.  The Veteran stated that light created a kaleidoscope effect upon entering his eye, which caused pain and debilitating headaches.  Without the use of the contact lens, the Veteran further stated that light would become unbearable.  

The Veteran testified that he did not have any depth perception and must turn his entire head in order to see things on his right-hand side, particularly when driving.  He further described his inability to identify letters and objects during eye examinations with Dr. J. R. and Dr. W. C.  The Veteran stated that he was able to identify hand motions, as he could perceive the change in lighting.  

The Veteran testified that he begins wearing the contact lens upon waking in the morning and wears it until he goes to bed in the evening.  Although the contact lens renders him blind in the right eye, the Veteran stated that it has eliminated his pain and has improved his quality of life.  He added that the only other viable treatment for his eye disability would be the removal of the eye; however, doctors have not considered that to be the best course of treatment and have informed him that they would not remove the eye.  

The additional medical and lay evidence includes VA and private treatment records, the Veteran's own statements and his hearing testimony, which show that the Veteran's symptoms have remained constant throughout the appeal period.  

Considering the foregoing and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the evidence is in equipoise as to whether the Veteran has lost the use of his right eye.  Notably, in July 2009, the Veteran's private examiner opined that the Veteran was "essential blind in the right eye" due to his service-connected right eye disability.  Moreover, upon examination in June 2016, the examiner noted that the Veteran was blind in the right eye, was unable to recognize test letters at one foot or closer, and was unable to perceive objects, hand movements, or count fingers at three feet without the use of the custom contact lens.  With the use of the custom contact lens, the physician noted that the Veteran was limited to light perception only, was unable to recognize test letters at one foot or closer, and was unable to perceive objects, hand movements, or count fingers at three feet.  

The Board acknowledges that the Veteran's use of the custom contact lens essentially renders him blind in the right eye.  However, the medical evidence of record supports that the contact lens is medically necessary.  Without its use, the Veteran's right eye vision is significantly reduced in bright lights and his glare symptoms are noted to be debilitating.  As the Veteran has been required to use an eye patch or keep the right eye closed in order to avoid light from entering, the Board finds that the weight of the evidence shows a disability picture that has resulted in the loss of use of the right eye.  

Resolving any doubt in favor of the Veteran, the claim entitlement to SMC under the provisions of 38 U.S.C. § 1114 (k) for loss of use of the Veteran's right eye is granted.









ORDER

Entitlement to special monthly compensation (SMC) based on loss of use of the right eye is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


